Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 10-11 and 13-16 remain in the application as withdrawn.


Allowable Subject Matter
Claims 1-7 and 9 are allowable.


Response to Remarks
The examiner agrees claims 1-7 and 9 were appropriately amended to include the subject matter indicated as allowable.

Applicant requests the rejoinder and allowance of claims 10-16 because claim 10 was amended to include the same subject matter indicated allowable in claim 6.  In response, the examiner disagrees because claim 10 as amended fails to include all the subject matter of the base claim and the intervening claims indicated as allowable with claim 6.  Therefore, claims 10-11 and 13-16 are not proper for rejoinder.


Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Rosen (US 1,790,841), Emrich (US 486,328) and Tschida (US 8,720,874) are cited to show a tack with a laterally extending key.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677